Slip Op. 13- 143

                   UNITED STATES COURT OF INTERNATIONAL TRADE




NSK CORPORATION, et al.,

                   Plaintiffs,

                   v.
                                                     Before: Judith M. Barzilay, Senior Judge
UNITED STATES INTERNATIONAL
TRADE COMMISSION,                                    Consol. Court No. 06-00334

                   Defendant.



                                          JUDGMENT

         In accordance with the Federal Circuit’s decision in NSK Corp. v. ITC, 716 F.3d 1352

(Fed. Cir. 2013), and pursuant to the Federal Circuit’s mandate issued on November 6, 2013, it is

hereby

         ORDERED that the ITC’s negative material injury determination set forth in the Third

Remand Results issued on August 25, 2010 is vacated; it is further

         ORDERED that the ITC’s negative material injury determination set forth in the Fourth

Remand Results issued on March 1, 2011 is vacated; and it is further

         ORDERED that the ITC’s affirmative material injury determination set forth in the

Second Remand Results issued on January 5, 2010 is reinstated.



Dated: November 18, 2013                                            /s/ Judith M. Barzilay
      New York, NY                                            Judith M. Barzilay, Senior Judge